In this case the order on motion for new trial presents but one question, and that is a question of law which is, "may a borrower by stipulation in the agreement under and with which he deposits collateral security waive the notice required under the provisions of Section 4845 Revised General Statutes (Sec. 6931 Com. Gen. Laws).
In Walters Realty Company v. Miami Tripure Water Company,100 Fla. 221, text 224, 129 South. Rep. 763, this Court said:
    "This Court has consistently held on a writ of error to an order granting a motion for a new trial that only such matters will be considered as are involved in the order. See Jones v. Jacksonville Electric Co., 56 Fla. 452, 47 So. R. 1; Owens v. Wilson, 58 Fla. 335, 50 So. R. 674; Beverly v. Hardaway, 66 Fla. 177, 63 So. R. 702; Carney v. Stringfellow, 73 Fla. 700, 74 So. R. 866."
This enunciation has been followed by this Court in many cases and therefore it appears to me that it is necessary for us to here construe the provisions of the statute above referred to and upon that construction alone base our order disposing of this case.
BROWN, J., concurs.
                    ON MOTION FOR NEW TRIAL.